Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/781,937 filed on February 18, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 1-6, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0123006 A1) in view of another embodiment of Chen et al. (Figs. 6A-6B) and further in view of Okamura (2001/0004135 A1) and Kinsley (2018/0247915 A1).
Regarding independent claim 1, Chen et al. teaches a package structure of a semiconductor device (Figs. 2-3), comprising:
a first substrate (102, ¶36);
a second substrate (202, ¶36); and
5a bonding layer bonding the first substrate (102) and the second substrate (202), wherein the bonding layer comprises an inner bonding pad pattern (110 1st bonding pads, ¶35) and an outer bonding pad pattern (120 2nd bonding pads, ¶35) formed in a dielectric layer (106, ¶37).
Chen et al. is explicitly silent wherein:
the outer bonding pad pattern surrounds the inner bonding pad pattern,
the inner bonding pad pattern comprises a plurality of first bonding pads arranged with a pitch between two adjacent first bonding pads in a vertical direction and a horizontal direction, the outer bonding pad pattern comprises a plurality of second bonding pads, and each of the first bonding pads has the same size as each of the second bonding pads; and
a density of the second bonding pads of the outer bonding pad pattern is greater than a density of the first bonding pads of the inner bonding pad pattern; and
vertical pitch between two of the first bonding pads of the inner bonding pad pattern is greater than a vertical pitch between two of the second bonding pads of the outer bonding pad pattern.
An embodiment of Chen et al. teaches wherein (Figs. 6A):
the outer bonding pad pattern (120, ¶46) surrounds the inner bonding pad pattern (110, ¶46),
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by an embodiment of Chen et al., and modify the bonding structure of Chen et al., in order to improve integration density and other advantages, such as faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies (¶3).
Both embodiments of Chen et al. is explicitly silent wherein:
the inner bonding pad pattern comprises a plurality of first bonding pads arranged with a pitch between two adjacent first bonding pads in a vertical direction and a horizontal direction, the outer bonding pad pattern comprises a plurality of second bonding pads, and each of the first bonding pads has the same size as each of the second bonding pads;
a density of the second bonding pads of the outer bonding pad pattern is greater than a density of the first bonding pads of the inner bonding pad pattern;
a vertical pitch between two of the first bonding pads of the inner bonding pad pattern is greater than a vertical pitch between two of the second bonding pads of the outer bonding pad pattern.

Okamura teaches wherein (Fig. 5), the inner bonding pad pattern (see figure below: pads 30 in middle area, ¶25) comprises a plurality of first bonding pads (shown in figure below) arranged with a pitch (see annotated figure below) between two adjacent first bonding pads in a vertical direction (Y-direction) and a horizontal direction (X-direction), the outer bonding pad pattern (see figure below: pads 30 in peripheral area, ¶25) comprises a plurality of second bonding pads (see figure below), and each of the first bonding pads has the same size (equal size circle pads 30 formed in the middle and peripheral areas) as each of the second bonding pads;
	a density of the second bonding pads (see figure below) of the outer bonding pad pattern is greater than a density of the first bonding pads (see figure below) of the inner bonding pad pattern (¶25) (see in Fig. 5 below wherein the 2nd bonding pads in the peripheral area is higher/more than the 1st bonding pads in the central area);

    PNG
    media_image1.png
    638
    610
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Okamura and modify the bonding size of Chen et al., in order to simplify the manufacturing process having the same sized bonding pads, and improve the reliability of the electrical connection between the semiconductor chip and the board (¶23), and alleviate the stress concentration in the peripheral area, thus a higher reliability in the electrical connection is obtained (¶26).
vertical pitch between two of the first bonding pads of the inner bonding pad pattern is greater than a vertical pitch between two of the second bonding pads of the outer bonding pad pattern.
Kinsley teaches wherein (Fig. 2, ¶26) a vertical pitch (V1, see figure below) between two of the first bonding pads (132) of the inner bonding pad pattern (inner or base region 108) is greater (V1>V2) than a vertical pitch (V2, see figure below) between two of the second bonding pads (132) of the outer bonding pad pattern (110 peripheral region, ¶26).

    PNG
    media_image2.png
    814
    805
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kinsley and modify the bonding placement of Chen et al. and Okamura, in order to simplify the bonding process, improve the reliability, and alleviate the stress concentration in the peripheral area.
Regarding claim 2, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein (Fig. 6A) 10there is a first distance (d2, shown in figure below) between two adjacent bonding pads (120, 120) in the outer bonding pad pattern (120) at the first bonding pad density, a second distance (d1) between two adjacent bonding pads (110, 110) in the inner bonding pad pattern (110) at the second bonding pad density, wherein the first distance (d2) is smaller than the second distance (d1).

    PNG
    media_image3.png
    538
    814
    media_image3.png
    Greyscale

Regarding claim 3, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein (Figs. 2-3) the first substrate (102) comprises a first bonding layer (shown in figure below), the second substrate (202) comprises a second bonding layer (shown in figure below), and the first bonding layer and the second bonding layer are bonded together to form the bonding layer (1st and 2nd bonding layers forming the bonding layer).

    PNG
    media_image4.png
    216
    854
    media_image4.png
    Greyscale

Regarding claim 4, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein (Figs. 2-3) the 20outer bonding pad pattern (120, ¶36) is a dummy pattern (since the outer bonding pads 120 formed outside/edge the active circuit area, therefore, the bonding pads 120 can be considered as “dummy pattern”), and the inner bonding pad pattern (110) is connected between a circuit in the first substrate (102) and a circuit in the second substrate (202).
Regarding claim 5, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein (Fig. 6A) a plurality of bonding pads (110, 110....) of the inner bonding pad pattern is uniformly distributed (see Fig. 6A) in a square region, a rectangular region (150 central region, ¶46), or a circular region.
Regarding claim 6, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein (Fig. 6A) a -12-095045usf plurality of bonding pads (120, 120....) of the outer bonding pad pattern is distributed to form at least one pad ring (see Fig. 6A for outer bonding 120 structure) surrounding the inner bonding pad pattern (110).
Regarding claim 10, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.

Regarding claim 16, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein a geometric shape of the first bonding pads (120) comprises circle (see Fig. 6A), square, rectangle, hexagon, or polygon, and a geometric shape of the second bonding pads (110) comprises circle (see Fig. 6A), square, rectangle, hexagon, or polygon.

10.	Claims 7-8, 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0123006 A1) in view of another embodiment of Chen et al. (Figs. 6A-6B) and Okamura (2001/0004135 A1) and Kinsley (2018/0247915 A1) as applied to claim 1 above, and further in view of Hu et al. (2019/0164914 A1).
Regarding claim 7, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Both embodiments of Chen et al. and Okamura and Kinsley are explicitly silent wherein a plurality of bonding pads of the outer bonding pad pattern comprises a plurality of pad rings 5surrounding the inner bonding pad pattern.
Hu et al. teaches wherein (Fig. 2a) a plurality of bonding pads (142, ¶26) of the outer bonding pad pattern comprises a plurality of pad rings (3 rings formed around the 

    PNG
    media_image5.png
    440
    525
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of having additional bonding layers as taught by an embodiment of Hu et al., and modify the bonding structure of Chen et al. and Okamura and Kinsley, forming an array pattern in order to form seal ring unit (¶26).
Regarding claim 8, Both embodiments of Chen et al. and Okamura and Kinsley and Hu et al. teach all of the limitations of claim 7 from which this claim depends.

Regarding claim 11, Both embodiments of Chen et al. and Okamura and Kinsley teach all of the limitations of claim 1 from which this claim depends.
Chen et al. teaches wherein (Fig. 6A) the 15outer bonding pad pattern (120) is a right-angle quadrilateral.
Chen et al. and Okamura and Kinsley are explicitly silent wherein each side of the right-angle quadrilateral comprises a plurality of bonding pad rows along the side.
Hu et al. teaches wherein (Fig. 2a) each side of the right-angle quadrilateral comprises a plurality of bonding pad rows (see Fig. 2a which consists of 3 rows along sides) along the side.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of forming multiple bonding rows as taught by an embodiment of Hu et al., and modify the bonding structure of Chen et al. and Okamura and Kinsley, forming an array pattern in order to form seal ring unit (¶26).
Regarding claim 12, Both embodiments of Chen et al. and Okamura and Kinsley and Hu et al. teach all of the limitations of claim 11 from which this claim depends.

Regarding claim 15, Both embodiments of Chen et al. and Okamura and Kinsley and Hu et al. teach all of the limitations of claim 11 from which this claim depends.
Chen et al. and Okamura and Kinsley are explicitly silent wherein a plurality of bonding pads of the at least two pad rings is distributed to form at least two bonding pad rows on each side of the right-angle quadrilateral, and a length of each of the at least two bonding pad rows is equal to a length of the corresponding side.
Hu et al. teaches wherein (Fig. 2a) a plurality of bonding pads (142) of the at least two pad rings (3 rings formed around the device area 118 of die 112) is distributed to form at least two bonding pad rows (plurality of pads 142 forming different pad rows horizontally or vertically) on each side of the right-angle quadrilateral, and a length of each of the at least two bonding pad rows is equal (see each side of die 112) to a length of the corresponding side.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of forming multiple bonding rows as taught by an embodiment of Hu et al., and modify the bonding structure of Chen et al. and Okamura and Kinsley, forming an array pattern in order to form seal ring unit (¶26).

11.	Claims 9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0123006 A1) in view of another embodiment of Chen et al. (Figs. 6A-6B) and Okamura (2001/0004135 A1) and Kinsley (2018/0247915 A1) and Hu et al. (2019/0164914 A1) as applied to claim 7 above, and further in view of Konno et al. (2013/0001274 A1).
Regarding claim 9, Both embodiments of Chen et al. and Okamura and Kinsley and Hu et al. teach all of the limitations of claim 7 from which this claim depends.
Chen et al. and Okamura and Kinsley and Hu et al. are explicitly silent wherein the 10plurality of bonding pads of the plurality of pad rings are alternately shifted in the horizontal direction or the vertical direction.
Konno et al. teaches wherein (Fig. 3) the 10plurality of bonding pads (2d) of the plurality of pad rings (2 rings, see Fig. 3) are alternately shifted (shown in figure below) in the horizontal direction or the vertical direction.

    PNG
    media_image6.png
    610
    561
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Konno et al., and modify the bonding structure of Chen et al. and Okamura and Kinsley and Hu et al., forming the pads in staggered manner, therefore, an increased efficiency of the wiring layout (a reduction in the pitch) over the major surface of the semiconductor chip can be achieved, so that the number of the pads 2d that are external terminals can be increased and the area of the main circuit forming region can be increased (¶64).
Regarding claim 13, Both embodiments of Chen et al. and Okamura and Kinsley and Hu et al. teach all of the limitations of claim 11 from which this claim depends.

Konno et al. teaches wherein (Fig. 3) a 20distribution of a plurality of bonding pads (2d) in each of the bonding pad rows (1st row pads 2d1 and 2nd row pad 2d2, ¶64, see Fig. 3) is different between two adjacent bonding pad rows (2d1, 2d2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Konno et al., and modify the bonding structure of Chen et al. and Okamura and Kinsley and Hu et al., forming the pads in staggered manner, therefore, an increased efficiency of the wiring layout (a reduction in the pitch) over the major surface of the semiconductor chip can be achieved, so that the number of the pads 2d that are external terminals can be increased and the area of the main circuit forming region can be increased (¶64).
Regarding claim 14, Both embodiments of Chen et al. and Okamura and Kinsley and Hu et al. teach all of the limitations of claim 11 from which this claim depends.
Chen et al. and Okamura and Kinsley and Hu et al. are explicitly silent wherein a plurality of bonding pads of the outer bonding pad pattern is distributed to form at least two pad rings, wherein a pad distribution of an inner ring of the at least two pad rings comprises discontinuous regions at corners of the right-angle quadrilateral.
Konno et al. teaches wherein (Fig. 3) a plurality of bonding pads (2d) of the outer bonding pad pattern is distributed to form at least two pad rings (pads rows 2d1 and 2d2 

    PNG
    media_image7.png
    610
    563
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Konno et al., and modify the bonding structure of Chen et al. and Okamura and Kinsley and Hu et al., forming the pads in staggered manner, therefore, an increased efficiency of the wiring layout (a reduction in the pitch) over the major surface of the semiconductor chip can be 
Response to Arguments
12.	It has been acknowledged that the applicant amended claim 1 per the response dated on 02/18/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed and are moot due to new grounds of rejection in the current office action. A new prior art reference, Kinsley (2018/0247915 A1) has been cited to the amended limitation of claim 1 as explained above.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819